DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on January 22, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 41-60 are newly added, pending, and under consideration in this action. Claims 1-40 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 22, 2021 has been entered.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 41, 43, 49, 52, and 53 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Akiyama et al. (Akiyama) (JP 2005041826; of record; citation from English machine translation).
Applicant claims a cosmetic or dermatological preparation, wherein the preparation is an emulsion which comprises at least one of glycyrrhetic acid and glycyrrhizin and further comprises at least one substance selected from those recited in claim 41, and wherein the preparation enhances a natural tanning of skin and/or treats a hyperpigmentation of skin when applied to the skin.

Akiyama discloses a hair growing and a hair restorer (reading on cosmetic preparation) containing a plant extract, a self tanning compound, and a mineral ingredient (Akiyama claim 1). The compositions have the effect of improving the quality of hair and maintaining healthy hair and promotes activation and toughening of the hair root and promotes circulation of the scalp (para.0008).
Akiyama’s Example 4 exemplifies a hair cream (reading on emulsion) comprising the following (percent by weight) (para.0024):
1. Vegetable extract 
DAIZUEKISU 0.50 
CHUBE sirloin polysaccharide 2.00 
Logwood extract 0.50 
2. Orizanol and mixture of lecithin 4.00 
3. Glycerin 3.00 
4. Carrageenan 2.50 
5. bird (capryl lactam/capric acid) -- glyceryl -- 4.00 

7. erythrulose 5.00 (reads on self-tanning agent)
8. Mineral water 10.00 
9. Denatured alcohol 1.00 
10.1,3-butylene glycol 5.00 
11. Glycyrrhizic acid 0.10 
12. Phenoxyethanol 0.50 
13. Glycerine fatty acid ester 4.00 
14. Remainder used as water 100
	Although Akiyama does not appear to explicitly disclose wherein the preparation enhances a natural tanning of skin when applied to the skin, Akiyama’s Example 4 exemplifies an emulsion comprising 0.10 wt.% glycyrrhizic acid (glycyrrhizin), which as evidenced by the instant Specification, is an effective amount for enhancing natural skin tanning (pg.7, ln.2-12). Thus, absent evidence to the contrary, Akiyama’s Example 4 preparation will also have the property of enhancing a natural tanning of skin when applied to skin.
	Further, although Akiyama does not appear to explicitly disclose wherein the preparation treats a hyperpigmentation of skin when applied to the skin, the instant Specification discloses that “[t]he combination of self-tanners, in particular dihydroxyacetatone and erhythrulose, with the compounds according to the invention in cosmetic preparations has proved to be extremely advantageous for treating undesired hyperpigmentation” (Spec., pg.20, ln.1-4), and discloses using erythrulose in concentrations from 0.1-8% by weight (pg.19, ln.23-27). Akiyama’s Example 4 exemplifies an emulsion comprising a combination of glycyrrhizin (0.10 wt.%) and erythrulose (5.0 wt.%). Thus, absent evidence to the contrary, Akiyama’s Example 4 preparation will also have the property of treating a hyperpigmentation of skin when applied to the skin.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 41, 43-45, 49, 50, 52, 53, and 58-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akiyama et al. (Akiyama) (JP 2005041826; of record; citation from English machine translation) and SaNogueira et al. (SaNogueira) (US 6,190,645 B1; published Feb. 20, 2001).
	Applicant’s claims are set forth above and incorporated herein.
	Applicant further claims wherein the preparation comprises at least one UV filter substance.



	The teachings of Akiyama are set forth above and incorporated herein. 

	Akiyama does not appear to explicitly disclose the further inclusion of at least one UV filter substance. SaNogueira is relied upon for this disclosure. The teachings of SaNogueira are set forth herein below.

	SaNogueira discloses sunscreen compositions that protects the scalp and hair from the sun’s rays (abstract). SaNogueira discloses that hair can suffer damage from excessive exposure to the sun. For example, the hair cuticle can be damaged, which leads to a split end. In additional, the hair can become brittle and dry and also experience color fading (col.1, ln.40-45). 
Among the sunscreen agents suitable for inclusion in SaNogueira’s composition include octyl methoxycinnamate (ethylhexyl methoxycinnamate) (col.3, ln.4-15).
SaNogueira’s compositions may take the form of a cream (col.5, ln.14-17).

As discussed above, Akiyama’s composition is directed to a hair cosmetic that aims to restore hair, improve the quality of hair, maintain healthy hair, and promote activation and toughening of the hair root and promote circulation of the scalp. In light of SaNogueira’s disclosure that hair can suffer damage from exposure to the sun’s rays, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to combine the teachings of Akiyama with the teachings of SaNogueira, and further include a sunscreen agent, such as ethylhexyl methoxycinnamate, into Akiyama’s hair compositions, e.g., Akiyama’s hair cream of Example 4. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of protecting the hair from the sun’s 
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 41, 42, 44-52, and 54-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buchwald-Werner (US 2006/0057090 A1; of record).
	Applicant’s claims are set forth above and incorporated herein.
	
	Applicant further claims a cosmetic or dermatological preparation, wherein the preparation comprises glycyrrhetic acid and at least one UV filter substance, and further comprises at least one substance selected from the group recited in claim 54, and wherein the preparation enhances a natural tanning of skin and/or treats a hyperpigmentation of skin when applied to skin.

Buchwald-Werner discloses cosmetic preparations, e.g., skin and hair care products, with an amount of glycyrrhetic acid effective to inhibit or prevent the growth of bacteria (abstract; para.0004, 0005; Buchwald-Werner claim 11). The cosmetic preparation comprises the glycyrrhetic acid in an amount of 0.1-5% by weight, based on the preparation (para.0009; Buchwald-Werner claim 15).
The cosmetic preparations may be in the form of emulsions (para.0026). The preparations may also further contain additional components such as UV protection factors and self-tanning agents (para.0026).
UV protection factors in the context of Buchwald-Werner are, for example, organic substances (light filters) which are liquid or crystalline at room temperature and which are capable of absorbing UV radiation and of releasing the energy absorbed in the form of longer-wave radiation. Among the suitable UV protection factors include 4-methoxycinnamic acid-2-ethylhexyl ester (ethylhexyl methoxycinnamate), octyl triazone (ethylhexyl triazone), and 4-tert-butyl-4’-methoxydibenzoyl methane (butyl methoxydibenzoylmethane) (para.0069-0083). 
A suitable self-tanning agent for use in Buchwald-Werner’s cosmetic preparation is dihydroxyacetone (para.0110).

	Although Buchwald-Werner does not appear to explicitly exemplify a cosmetic preparation comprising glycyrrhetic acid with the aforementioned UV protection factors (e.g., ethylhexyl methoxycinnamate, ethylhexyl triazone, and butyl methoxydibenzoylmethane) and self-tanning agent (e.g., dihydroxyacetone), in light of Buchwald-Werner’s disclosure that the aforementioned components may be used together in a cosmetic preparation, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to prepare a cosmetic preparation comprising the aforementioned glycyrrhetic acid, UV protection factors, and self-tanning agent, as selecting components already disclosed in the prior art is prima facie obvious and within the purview of one of ordinary skill in the art. One of ordinary skill in the art would have been motivated to select the suitable components from those explicitly disclosed by Buchwald-Werner to obtain a cosmetic preparation with the desired activities that produce expected results, e.g., UV protection factors to provide skin protection from the harmful effects of the sun’s UV rays, and self-tanning agent to provide the desired amount of tanning to the skin. One of ordinary skill in the art would have had reasonable expectation of success in doing so as Buchwald-Werner explicitly discloses that their compositions comprising glycyrrhetic acid are able to further include the aforementioned UV protection factors and self-tanning agents.
	Further, although Buchwald-Werner does not appear to explicitly disclose wherein the preparation enhances a natural tanning of skin when applied to the skin, Buchwald-Werner discloses the inclusion of glycyrrhetic acid in an amount of 0.1-5% by weight in the cosmetic preparation, which as evidenced by the instant Specification, is an effective amount for enhancing natural skin tanning upon application to the skin (pg.7, ln.2-12). Thus, absent evidence to the contrary, Buchwald-Werner’s enhancing a natural tanning of skin when applied to skin.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the instant invention was made, because the teachings of the prior art reference is fairly suggestive of the claimed invention.

Claims 41-45, 47, 49-55, and 57-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bissett (US 2004/0175347 A1; of record).
	Applicant’s claims are set forth above and incorporated herein.

Bissett discloses topical compositions containing a combination of skin care actives. The compositions are useful for regulating the condition of mammalian keratinous tissue, such as preventing, retarding, and/or treating hyperpigmentation such as post-inflammatory hyperpigmentation (para.0001). 
The topical composition may be an emulsion (para.0054-0059, 0118, 0121; Bissett claims 4-5).
The topical composition comprises additional skin care actives, such as tanning actives, antimicrobial actives, and sunscreen actives, which may be used in combination (Bissett claim 3). 
Bissett discloses that a safe and effective amount of an anti-inflammatory agent may be added to the composition, preferably from about 0.01-10% of the composition. The anti-inflammatory agent enhances the skin appearance benefits of the composition, e.g., such agents contribute to a more uniform and acceptable skin tone or color (para.0151). Suitable anti-inflammatory agents include glycyrrhetic acid and glycyrrhizinic acid (glycyrrhizin) (para.0156). 
The composition may comprise a tanning agent, such as dihydroxyacetone, which may be present in an amount of about 0.1-20 wt.%%, more preferably about 2-7 wt.%, and most preferably from about 3-6% of the composition (para.0162-0164). 
Exposure to UV light can result in excessive scaling and texture changes of the stratum corneum, and thus, the composition may further comprise sunscreen actives (para.0173). Among the suitable ethylhexyl methoxycinnamate) and 4,4’-t-butyl methoxydibenzoyl-methane (butyl methoxydibenzoylmethane) (para.0175).
Although Bissett does not appear to explicitly exemplify a topical skin care preparation comprising glycyrrhetic acid or glycyrrhizinic acid, sunscreen actives (e.g., ethylhexyl methoxycinnamate, butyl methoxydibenzoylmethane), and tanning agent (e.g., dihydroxyacetone), in light of Bissett’s disclosure that the aforementioned components may be used together in Bissett’s topical preparation, one of ordinary skill in the art would have found it prima facie obvious at the time the instant invention was made to prepare a cosmetic preparation comprising the aforementioned glycyrrhetic acid or glycyrrhizinic acid, sunscreen active, and tanning agent, as selecting components already disclosed in the prior art is prima facie obvious and within the purview of one of ordinary skill in the art. One of ordinary skill in the art would have been motivated to select the suitable components from those explicitly disclosed by Bissett to obtain a topical preparation with the desired skin care actions that produce expected results, e.g., anti-inflammatory actives such as glycyrrhetic acid or glycyrrhinic acid to enhance skin appearance benefits such as more uniform skin tone or color, sunscreen actives to provide skin protection from the harmful effects of the sun’s UV rays, and tanning agent to provide the desired amount of tanning to the skin. One of ordinary skill in the art would have had reasonable expectation of success in doing so as Bissett explicitly discloses that their compositions may comprise glycyrrhetic acid or glycyrrhinic acid and the aforementioned sunscreen active and tanning agent.
	Further, although Bissett does not appear to explicitly disclose wherein the preparation enhances a natural tanning of skin when applied to the skin, Bissett discloses the inclusion of glycyrrhetic acid in an amount of 0.01-10% by weight in the topical preparation, which as evidenced by the instant Specification, is an effective amount for enhancing natural skin tanning upon application to the skin (pg.7, ln.2-12). Thus, absent evidence to the contrary, Bissett’s topical preparations as discussed above will also have the property of enhancing a natural tanning of skin when applied to skin.
.

Response to Arguments
Applicant's arguments filed January 22, 2021 have been fully considered. Applicant argues that none of the documents teach or suggest a cosmetic or dermatological preparation which comprises glycyrrhetic acid and/or glycyrrhizin and which, when applied to skin, enhances the natural tanning of the skin and/or treats a hyperpigmentation of the skin.
It is noted that new and modified rejections are set forth above to address the newly added claims. The teachings, motivations, and rationale for why the cited references and combination of references disclose a cosmetic preparation as claimed, and which, when applied to skin, would enhance the natural tanning of the skin and/or treat a hyperpigmentation of the skin are set forth above and incorporated herein.

Conclusion
Claims 41-60 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MONICA A SHIN/Primary Examiner, Art Unit 1616